Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered January 4, 2002, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The various claims that the defendant raises with regard to the propriety of the charge to the jury are unpreserved for appellate review (see CPL 470.05 [2]); People v Robinson, 88 NY2d 1001 [1996]), and, in any event, are without merit.
The defendant received meaningful representation (see People v Satterfield, 66 NY2d 796, 800 [1985]).
The Supreme Court’s response to an inquiry made hy the jury during deliberations does not provide any basis for reversal (see People v Chase, 225 AD2d 789 [1996]). Smith, J.P., Goldstein, Townes and Mastro, JJ., concur.